Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Office Action mailed 10/28/20 is acknowledged (paper filed 1/28/21). Claims 1-22 are pending. 
2.	Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/27/19. Currently claims 1-8 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS
Information Disclosure Statement
4.    The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered.

5.    The information disclosure statement filed 18 February 2021 has been considered.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22).
Scholler et al. disclose MHC (cell capture element) binding complexes capable of binding to receptors on relevant target cells. See abstract and figure 1 (multifunctional bead). The MHC multimers detect can detect antigen specific T cells and their immune responses. Section 0577. The MHC may include MHC-tetramers that contain four copies of a MHC-peptide. Section 0016. The MHC molecule can be attached to a multimerization domain or bead. Section 0478 and 0706. Direct determination of the concentration of MHC-peptide specific T cells in a sample can be obtained by counting the beads. The beads maybe fluorescent and be any size from 0.1µm-100m. Section 0689. The beads can include linkers or antibody complexes. Section 0447 and 0726. Various binding molecules including antibodies are taught to be appropriate in the multimerization complex. See section 0239 and 0270. In some embodiments, several multimerization domains are linked or combined.  Section 0482. The complex may also contain markers molecules or biomolecular capture elements (section 0623).         

	However, Dios et al. teach multifunctional nanoparticles with various reagents attached to the bead surface. See figure 1.  Dios et al. further teach that the functionalization of nanoparticle surfaces is one method for tuning the overall properties of particles to fit targeted applications. The surface modification of nanoparticles by functional molecules/particles/polymers achieve different outcomes. Multifunctional nanoparticles (MFNPs) are able to achieve a mixed effect using one system. In these systems variable strategies are used to attain a combination of targeting specificity, optimized optical-, electrical and/or magnetic properties and analysis capability. See page 2, 1st column. Nanomaterials offer unique opportunities for designing ultrasensitive (bio)sensors and analytical assays. The reference to Dios et al. demonstrates the broad potential of multifunctional nanoparticles for (bio)molecular recognition events and separations. The remarkable sensitivity of the new multifunctional nanoparticle-based sensing protocols opens up the possibility for detecting disease markers, biothreat agents, chemicals or infectious agents that cannot be measured by conventional methods. Conclusion - page 20. 
	 It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to modify the reagent bead methods exemplified by Scholler et al. into microspheres with two different reagents on the surface as taught by Dios et al. because Dios et al. taught that bead conjugation at the surface is a routine design choice. 

One skilled in the art would have been motivated to utilize the multifunctional bead because Dios et al. taught that they have remarkable sensitivity and opens up the possibility for detecting disease markers, biothreat agents, chemicals or infectious agents that cannot be measured by conventional methods. Conclusion - page 20. 

8.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22) and further in view of Macosko et al. (Cell, Vol.161, page 1202-1214, 2015).
	Please see Scholler et al. (US 2010/0226854 A1, Publication Date 9/9/10) in view of Dios et al. (Analytica Chimica Acta, 666, 2010, pages 1-22) as set forth above.
	Scholler et al. in view of Dios et al. differ from the instant invention in not specifically teaching procedures to transform the bead-bound cells into droplets and capturing the biomolecular components with barcoding.
	However, Macosko et al. (Cell, Vol.161, page 1202-1214) reports on cell isolation procedures using beads.  The beads are coated with reagents and utilized for analysis. See figure 1. 

	 It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to transform the reagent beads taught by Scholler et al. in view of Dios et al. into droplets that captured the biomolecular components with barcoding because Macosko et al. taught that the method is efficient in generating massive numbers of beads with distinct barcodes. See page 1203 - Results.
One skilled in the art would have been motivated to utilize the drop-seq strategy for quickly profiling thousands of individual cells. See Summary.
Response to Arguments
	Applicant contends that the reference to Scholler does not teach or suggest that the cell capture and biomolecular capture elements are conjugated with a different portion of the surface of the microsphere. This argument was carefully considered and found persuasive. Therefore the reference to Dios et al. have been added to make the invention obvious. The arguments of record are MOOT. New grounds of rejections have been presented herein.
9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook, whose telephone number is 571-272-0816. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
5/8/21

/LISA V COOK/Primary Examiner, Art Unit 1642